                                                                   1



 1

 2

 3

 4

 5

 6       IN RE:        USA v. CHARLES BRENT JUSTICE

 7

 8
                         TRANSCRIPTION OF AUDIO PROCEEDINGS
 9
                                     March 18, 2020
10

11

12

13
         TRANSCRIBED BY:
14
                             ANNE DEHON, CCR #263
15                           Bean & Associates, Inc.
                             201 Third Street NW, Suite 1610
16                           Albuquerque, New Mexico 87102
                             (505) 843-9494
17

18
19
         JOB NO:         3842N
20

21

22

23
     l
24

25

     SANTA FE OFFICE                                                       MAIN OFFICE
     119 East Marcy, Suite 110                                  201 Third NW, Suite 1630
     Santa Fe, NM 87501                                          Albuquerque, NM 87102
     (505) 989-4949                                                         (505) 843-9494
     FAX (505) 820-6349                                               FAX (505) 843-9492
                                                                           1-800-
                                                                              800-669-
                                                                                  669-9492
                                                               e-mail: info@litsupport.com
                                                             2



 1                               A P P E A R A N C E S

 2     For the Government:

 3           MR. JOHN STANFORD

 4
       For the Defendant:
 5
             MR. ROBERT GORENCE
 6

 7                                         :

 8             Q.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 l

25


     SANTA FE OFFICE                                                 MAIN OFFICE
     119 East Marcy, Suite 110                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                    Albuquerque, NM 87102
     (505) 989-4949                                                   (505) 843-9494
     FAX (505) 820-6349                                         FAX (505) 843-9492
                                                                     1-800-
                                                                        800-669-
                                                                            669-9492
                                                         e-mail: info@litsupport.com
                                                                               3



 1                     THE COURT.        ... for yourself if, for some

 2     reason, Mr. Justice wants to speak.                   But at this

 3     point, I think it's fine for you to just have it.

 4                     MR. GORENCE:        Okay, Your Honor.     And I can

 5     slide it over.                And so are we going to address the

 6     Court seated or do you want us at the podium or

 7     what do you want?

 8                     THE COURT:        Remain seated at this point.

 9     We're here for a -- we're here for a detention

10     hearing, and the government filed a motion

11     yesterday.                I've reviewed the motion.     Are you

12     ready to proceed with witnesses?

13                     MR. STANFORD:        Yes, Your Honor.     I have

14     Special Agent Nate Kempton from the Alcohol,

15     Tobacco & Firearms Agency here.                I also have a

16     witness I'd like to have appear telephonically.

17     He's in quarantine, as are most of the people that

18     I would normally call in this hearing, but mostly

19     we'll be proceeding by proffer for reasons that are

20     probably obvious to the Court.

21                     THE COURT:        All right.   Well, if you have --

22     if the agent who is here in court is planning to

23     testify and he's your first witness, then we'll

24 l have him start and then you can give us the phone

25     number for whoever it is that's going to be


     SANTA FE OFFICE                                                                   MAIN OFFICE
     119 East Marcy, Suite 110                                              201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                      Albuquerque, NM 87102
     (505) 989-4949                                                                     (505) 843-9494
     FAX (505) 820-6349                                                           FAX (505) 843-9492
                                                                                       1-800-
                                                                                          800-669-
                                                                                              669-9492
                                                                           e-mail: info@litsupport.com
                                                                         4



 1     appearing by phone and we can dial them in.

 2                     MR. GORENCE:     Your Honor, I just received

 3     the government's motion along with the lengthy

 4     attachments, and I haven't even gone through it all

 5     with my client.           So, pursuant to 3142 -- and I

 6     don't have the statute in front of me -- I'm

 7     entitled to a three-day continuance.              I'm not

 8     prepared remotely with regard to all of this

 9     information, much less has it even been read to my

10     client.           But I know his mother just traveled in

11     from Melbourne, Florida, and she wants to see these

12     proceedings.

13                     THE COURT:     She traveled in?   Was she

14     screened at the door and allowed in?              I thought we

15     weren't letting people in the court who --

16                     MR. GORENCE:     I think it's outside the

17     country --

18                     THE COURT:     Okay.

19                     MR. GORENCE:     -- but I don't know.

20                     THE COURT:     Well, she was presumably

21     screened and is here.

22                     MR. GORENCE:     Presumably.   She may have

23     (inaudible).

24 l                   THE COURT:     Okay.

25                     MR. GORENCE:     Having said that, I'm asking,


     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                         5



 1     as the statute provides, we get up to three days.

 2     I believe one day would be sufficient.              I don't

 3     know when Mr. Justice will be returned to Cibola.

 4     I wanted him to be back tomorrow, but I need a

 5     couple of hours, minimally, to go over this, and

 6     that's what -- I mean, otherwise, it's not much of

 7     a hearing if I can't meaningfully participate

 8     because I haven't even gone through these exhibits,

 9     much less has Mr. Justice ever seen them.

10                     And so, pursuant to the statute, I would ask

11     for a continuance of, minimally, one day -- two

12     days would be preferable -- so that we can prepare.

13                     THE COURT:     All right.   Well, why is it that

14     we can't prepare with the witnesses who are present

15     and you cross-examine?             We can certainly -- I mean,

16     there are voluminous exhibits, but a lot of these

17     exhibits are photographs.

18                     MR. GORENCE:     Well, I haven't -- oh, sorry.

19                     THE COURT:     So I would think that, at a

20     minimum, we could start this proceeding with the

21     witnesses who are present.             I can give you an

22     opportunity -- I mean, the majority of this motion

23     is the exhibits.             One of the exhibits is this

24 l lengthy manifest.               I'm not sure if your witness is

25     planning to testify extensively about the exhibit


     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                             6



 1     entitled The Great Replacement, but there are

 2     also -- I mean, a lot of this is just photographs.

 3                     So what I would suggest is that you take a

 4     few minutes to look at it.               Why -- why didn't you

 5     get it last night?               It didn't -- wasn't it made

 6     available to you by CMCF?

 7                     MR. GORENCE:       Yeah, I saw it this morning,

 8     Your Honor.               I work at the house.     I didn't look at

 9     it.       I did see it this morning.             I've read it.    I

10     haven't gone over it yet with Mr. Justice.

11     Photographs, but these photographs on are the basis

12     of the detention.               We have -- the dynamic, Your

13     Honor, is that he's a U.S. citizen without any

14     criminal history.               He has a security clearance

15     doing very sensitive work at Kirtland Air Force

16     Base.         Ordinarily, this would be a situation that I

17     believe conditions of release would be set.

18                     The difference is that they're alleging by

19     virtue of these photographs and other materials

20     contained within them that he is, in essence, a

21     want-to-be domestic terrorist.               Minimally -- again,

22     I can't cross-examine anybody today.                  My client

23     hasn't even read it, so reading it to him and going

24 l through these one at a time.

25                     So I mean, again, the statute provides that


     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                      7



 1     I get an automatic right of a continuance of up to

 2     three days to prepare, but -- if the government

 3     wants to start and we do the cross-examination

 4     tomorrow, but I can't do it without talking to my

 5     client, what these mean, what each one is, how

 6     they're on his phone.

 7                     I understand these are trying circumstances,

 8     but as the Court is aware, if we go through with

 9     this hearing and I want to review that on appeal, I

10     have to have some new argument or something that

11     wasn't raised below.            So that's the standard that,

12     if we go forward, I have to be prepared and the

13     statute gives me that opportunity.

14                     Now, I know that's some inconvenience to

15     bring him back from Cibola.

16                     THE COURT:    Well, it's not just an

17     inconvenience.            It's every time he's brought back

18     into the courthouse, he has contact with people,

19     and he goes back and potentially -- if he has been

20     exposed, now he's potentially exposing an entire

21     facility.

22                     So we're going to -- let me hear from the

23     government in a minute, but my suggestion is that

24 l we can postpone this for half an hour so that you

25     can review the motion and the exhibits with your


     SANTA FE OFFICE                                                          MAIN OFFICE
     119 East Marcy, Suite 110                                     201 Third NW, Suite 1630
     Santa Fe, NM 87501                                             Albuquerque, NM 87102
     (505) 989-4949                                                            (505) 843-9494
     FAX (505) 820-6349                                                  FAX (505) 843-9492
                                                                              1-800-
                                                                                 800-669-
                                                                                     669-9492
                                                                  e-mail: info@litsupport.com
                                                                        8



 1     client, and then we will at least begin the

 2     proceeding with the witnesses we have available and

 3     figure out how to go from there.           Because it may be

 4     that, even if we continue the hearing to tomorrow,

 5     we start it today, we continue it to tomorrow or

 6     Friday or potentially Monday -- I mean, you have

 7     the opportunity as the defense to get five days, if

 8     that's what you wish, under the statute.            The

 9     government can request three days, but the

10     defendant can have up to a five-day continuance.

11     But under the circumstances, because we have

12     witnesses and because we're trying to avoid people

13     being exposed to each other and not bringing this

14     into the facilities, since we have everyone here

15     I'd like to at least see if we can get this started

16     today.

17                     MR. GORENCE:   I understand, Your Honor.       And

18     so what I need to do is, if we could go back --

19     because I don't want to do this here because

20     there's government individuals, so I can't really

21     have a -- I'm sure that Mr. Stanford and the agent

22     would leave, but there's still marshals and other

23     people.           So I'd like to go back and talk

24 l downstairs.

25                     Was this filed yesterday afternoon?       Because


     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                          9



 1     if it was, I didn't get this notice of this, and

 2     I'm working at the house.              So I gave personal

 3     e-mails but it came into my office e-mail, and it

 4     doesn't automatically upload to my cell phone.                 And

 5     my office is now reduced staff.              So if it didn't

 6     come to me personally, which is why I send things

 7     off my personal phone, but it went into the office,

 8     the office e-mail, so that's why I didn't receive

 9     it.

10                     THE COURT:     Okay.

11                     MR. GORENCE:     And I'll try in a half an

12     hour, but if I'm not ready to cross-examine, I am

13     going to ask -- and understand it may be -- and I

14     don't know if they do it telephonically from

15     Cibola, but I can see that, if I'm not prepared and

16     we go forward, my only revenue then is -- or I

17     should say avenue is an appeal.              I have to have new

18     evidence that, you know, could have and should have

19     been raised here below because that's the legal

20     standard, and there's a lot of -- each one of

21     these, quote, photographs has to -- where did it

22     come from, how is it on your phone, do you recall

23     it on your phone, what was the mechanism.

24 l                   So, I mean, the Court can say they're just

25     pictures, but it's the essence of what's going on


     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                           10



 1     with regard to the detention.                 So I will do my best

 2     in a half an hour but, if I can't really

 3     cross-examine, I'll just -- and especially if we're

 4     starting with an ATF agent that lives here in

 5     Albuquerque, it's not as if it's that difficult to

 6     come back.                But I will do my best in a half an

 7     hour.

 8                     THE COURT:        Okay.   And I also have to

 9     control for the marshal service as well as the

10     government, so let me hear the government's

11     position.

12                     MR. STANFORD:        Your Honor, I think I know

13     how this happened in part.                 I don't think Mr.

14     Gorence entered his appearance until this morning,

15     and so when my motion went into CMCF last night, he

16     wouldn't have gotten it because he hadn't entered

17     as a party.

18                     THE COURT:        Actually, he did enter

19     yesterday.                I looked at the docket.

20                     MR. STANFORD:        Oh, okay.   I got his entry

21     just this morning.

22                     THE COURT:        Okay.

23                     MR. STANFORD:        As far as postponing

24 l anything, you know, I definitely respect what the

25     Court is saying, let's make progress as we can.                    At


     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                    11



 1     the same time, the government's position would be

 2     that it is best for each party in one sitting if we

 3     can.        If we could postpone it until Monday, I

 4     wonder if we couldn't even get a VTC appearance by

 5     my witness who is quarantined on the base.           Right

 6     now we couldn't have done that today if we tried.

 7     But by Monday I suspect -- I know there are

 8     mechanisms being evaluated, and, hopefully, maybe

 9     will be in place by Monday so we can do most of

10     this by VTC on every hearing, but at least by then

11     I think we stand a much better chance of getting

12     the witness I intend to call by VTC.           And I think

13     it's preferable to everybody involved if we could

14     have him by VTC as opposed to just on the phone.

15                     So my first preference is I think it's

16     better to do it all in one sitting for both

17     parties, and then the possibility that we could

18     maybe do it by VTC, I think, would be helpful for

19     the Court.

20                     MR. GORENCE:   And we have no objection on

21     behalf of Mr. Justice to continuing this until

22     Monday, and I believe the face-to-face with your

23     agent would be preferable, and if he needs that

24 l time we don't object to a Monday hearing either,

25     Your Honor.


     SANTA FE OFFICE                                                        MAIN OFFICE
     119 East Marcy, Suite 110                                   201 Third NW, Suite 1630
     Santa Fe, NM 87501                                           Albuquerque, NM 87102
     (505) 989-4949                                                          (505) 843-9494
     FAX (505) 820-6349                                                FAX (505) 843-9492
                                                                            1-800-
                                                                               800-669-
                                                                                   669-9492
                                                                e-mail: info@litsupport.com
                                                                         12



 1                     THE COURT:     I don't know if we have until

 2     Monday.           When was Mr. Justice arrested?

 3                     MR. GORENCE:     It was Monday.   So the fifth

 4     day for the government -- or my fifth day would

 5     be -- you don't count the first Monday so it would

 6     be four days.             Monday would be the fifth day.

 7                     THE COURT:     And why are you proposing Monday

 8     as opposed to Friday?

 9                     MR. STANFORD:     Well, I mean, Friday I am

10     personally unavailable.             It would take a rather

11     moving of mountains to get that arranged.              I will

12     do that, but the added benefit is over the weekend

13     I suspect that there will be a surge in

14     availability of VTC for a lot of people.              I've

15     heard that most of the federal services were going

16     to VTC for a lot of different things.

17                     In fact, a friend of mine who works in D.C.

18     was like, how are your courts not on VTC yet?                So I

19     thought maybe we had a chance of getting that

20     arranged.             I don't personally know how to do it.       I

21     know there's a person here named Scott --

22                     THE COURT:     I don't -- I don't know that we

23     have the capability to communicate with a video

24 l conference on the base.

25                     MR. STANFORD:     And it may be as simple as


     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                          13



 1     getting this airman cleared to do this.                 I think he

 2     may have to ask permission to do this, and we could

 3     maybe even set it up with one of our computers and

 4     his cell phone.             But I don't know how to do that,

 5     and I think that a couple of extra days to get

 6     that -- you know, if he wants to do it Friday and

 7     the Court has to do it Friday, that's fine, but I

 8     think I am not great with this technology stuff so

 9     a little more time would help me talk to enough

10     people to see if we can figure out a way to do it

11     through VTC.              And like I said, it may be as simple

12     as him setting up his own computer.              He'll have to

13     have a link to our computers here, but I can't

14     imagine there's not a way to do that.                 I just don't

15     know what it is.

16                     COURT CLERK:      We can VTC somebody else on

17     top of ours and --

18                     THE COURT:      (Inaudible).

19                     COURT CLERK:      I don't think so.

20                     MR. STANFORD:      I think, in a worst-case

21     scenario, I could plug my computer into the Court's

22     system and then I wonder if my IT people might be

23     able to help me figure out a way to get him to talk

24 l to my computer via Face Time or whatever.

25                     THE COURT:      I have my doubts that that is


     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                         14



 1     something that we can accomplish here.

 2                     MR. STANFORD:     I have minimal confidence, as

 3     well.         I'm willing to try.

 4                     THE COURT:     Okay.   I'm going to take a brief

 5     recess because I need to -- we have a lot of moving

 6     parts with trying to accommodate all of the issues

 7     that have come up because of this pandemic, and so

 8     before I can grant a request to continue this until

 9     Monday I need to check with the court staff to make

10     sure we have -- we don't already have too many

11     hearings scheduled because we're now doing things

12     by VTC.

13                     Now, is your client amenable to appearing by

14     VTC for his detention hearing from Cibola?              Because

15     that's what we're doing with a lot of the

16     defendants.

17                     MR. GORENCE:     I'd have to talk to him about

18     that, Your Honor.

19                     THE COURT:     Okay.   So why don't you talk to

20     him while I take a brief recess.              I need to check

21     with the clerk's office to make sure -- to figure

22     out what we've got scheduled for Monday.

23                     MR. STANFORD:     And we're also --

24 l                   THE COURT:     And then, also, can you just

25     check -- I don't know if there have been any


     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                           15



 1     changes.            I mean, we're in a situation where every

 2     day is a different set of circumstances.               The

 3     entire criminal docket in Las Cruces had to be

 4     recessed today because one person was showing signs

 5     of illness.               And so every time that we bring people

 6     back and forth, we're potentially exposing inmates.

 7                     MR. GORENCE:       I'm not -- I think that's a

 8     great idea.               I just need to talk to Mr. Justice.

 9                     THE COURT:       Okay.

10                     MR. GORENCE:       But, Your Honor, there is one

11     thing.          And I know I'll be able to talk here in

12     some confidence.              Could he, from right here, say --

13     I'd like to spend a couple of minutes where he

14     could at least say hi to his wife and his mother,

15     and then I'll get to the task at hand.               Is that

16     acceptable?               He's not going to move from here, and

17     they're right there.               He just wants to communicate

18     with them.

19                     THE COURT:       Typically, the marshal service

20     don't allow that.

21                     MARSHAL:      That's correct, Your Honor.

22     Usually visitation happens at the facility only.

23                     THE COURT:       Well, there's no visitation

24 l right now allowed at the facility.

25                     MR. GORENCE:       I don't want anything other


     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                        16



 1     than -- he's not going to move from where he is.

 2                     THE COURT:     He's just going to sit there and

 3     say hello?

 4                     MR. GORENCE:     Yeah, for two minutes.

 5                     THE COURT:     That's fine if he remains in his

 6     seat.         We're going to take a brief recess.

 7                     MR. STANFORD:     We'll go outside so that --

 8                     THE COURT:     Okay.

 9                     (A recess was held.)

10                     COURT CLERK:     All rise.   Court is back in

11     session.

12                     THE COURT:     All right.    My preference would

13     be that we take some time for you to review this

14     and we proceed today, partly because this is a

15     constantly developing and evolving situation in our

16     community right now.             We have everyone here, and my

17     concern is that if Mr. Justice -- if something

18     happens with transport tomorrow or the next day or

19     somebody gets infected in Cibola, he may be

20     quarantined with the rest of them, and we may not

21     actually be able to proceed on Monday.

22                     The Las Cruces courthouse, because of

23     somebody being infected with something, we don't

24 l know what, is not holding criminal proceedings for

25     the next two days, and I cannot guarantee, if I set


     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                         17



 1     this for Monday, that things are not going to

 2     develop that are going to prevent us from having

 3     the hearing in person.             I believe that, since we

 4     have everyone here, we should proceed and we should

 5     give you time to get ready.

 6                     That said, and understanding the risk of us

 7     not actually being able to go forward if I move

 8     this to Monday, if other things develop that are

 9     outside of our control -- I will reschedule it for

10     Monday if that's everybody's will, but I think we

11     should proceed today.

12                     MR. GORENCE:     Judge, if I can --

13                     THE COURT:     Uh-huh.

14                     MR. GORENCE:     -- this case reminds me of the

15     Hudack case in which there could be a very lengthy

16     detention if, in fact, detention was ordered, and I

17     don't think -- my client is still going -- there's

18     a lot of photographs here and a lot of different

19     images, and some of these, including the ones from

20     the house, I'm not prepared today.

21                     And what I don't want to do is have

22     something quickly just to get it done,

23     notwithstanding the pandemic, that causes him to

24 l have a complex designation on this case and he

25     spends the next year in custody because we had to


     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                             18



 1     rush and there's nothing new to take up on appeal.

 2     I don't have a problem --

 3                     THE COURT:        He's entitled to a de novo

 4     appeal of the detention ruling.

 5                     MR. GORENCE:        You have to have --

 6     completely, but I'm just saying I would prefer to

 7     have really a meaningful hearing because it

 8     wouldn't be meaningful yet.                I understand I have a

 9     half an hour, and we've gone through some things

10     and we've read this.                I don't have a problem --

11     I've talked with Mr. Justice beforehand, and we're

12     prepared for him to appear by video.

13                     THE COURT:        Okay.

14                     MR. GORENCE:        That's acceptable.    And I

15     think that -- again, I'm not asking for

16     face-to-face as long as he can hear the witnesses

17     and we have that kind of technology if it exists.

18     I just want to make sure that I can actually

19     cross-examine on all of these documents.

20                     And Mr. Stanford -- again, he's going to

21     take these home or back to the jail tonight and he,

22     Mr. Justice, has his homework assignment, and I

23     could be ready tomorrow if we set it in the

24 l afternoon.                  Friday the government is not available.

25     I can do this on Monday, as well.                So -- and we can


     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                        19



 1     also do it by teleconference as long as I can talk

 2     to him beforehand, image by image, which we'd

 3     paginate.

 4                     So I want to be accommodating in every way

 5     possible given this pandemic, and if there was

 6     exceptional circumstances we're not objecting to

 7     greater than the five days.              I'll put that on the

 8     record that the statute was not written with a

 9     pandemic in mind.             So if, in fact, we -- for good

10     cause and good cause that's determined by the

11     Court, there will not be an issue, and I will put

12     it on the record, that the government's out of time

13     or the Court didn't do this within the five days,

14     so I want to make that part of the record, as well.

15                     I just would like to have a meaningful

16     hearing in whatever way possible --

17                     THE COURT:     Okay.

18                     MR. GORENCE:     -- to accommodate the Court,

19     is what I meant.

20                     THE COURT:     Okay.   So I will continue this

21     until Monday.             If -- I can't guarantee that Mr.

22     Justice is going to be able to be transported for

23     an in-person attendance, but if not he will appear

24 l by video conference.               And I understand that you're

25     amenable to that if that's what the circumstances


     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                            20



 1     require.            If, however, we can't hold the hearing on

 2     Monday because other things develop, then the Court

 3     will make a finding.                And, certainly, the statute

 4     allows for a continuance beyond the five days if

 5     good cause exists.                So we'll cross that bridge if

 6     we have to.

 7                     MR. GORENCE:        And the only thing I want,

 8     Your Honor, is that -- I've been out to Cibola a

 9     fair amount.                They're not allowing attorneys to go

10     out, as you know.

11                     THE COURT:        That's right.   So there's a

12     process for you to have a teleconference, and if

13     you get with Mark Robert, he'll give you the

14     contact information for the individual who will

15     help you facilitate that on a shorter notice than

16     the typical attorney/client visitation that happens

17     after detention/prelim hearings.

18                     MR. GORENCE:        And I will reach out to Mr.

19     Robert.           We actually were speaking about this

20     yesterday.                But if there's something that has to

21     put Mr. Justice at the top of that list by virtue

22     of -- because, otherwise, if I can't -- if I can't

23     have a two-hour phone call with him, then the whole

24 l point of the continuance is moot, as well.                   I just

25     want to make sure that Cibola affords me the


     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                         21



 1     opportunity to go over this before -- before

 2     Monday, whether he's --

 3                     THE COURT:     Well, he's here.   He's here

 4     right now, so why don't we -- why don't you take

 5     the next hour before you transport him and the rest

 6     of the defendants back to Cibola to go through

 7     these exhibits right now with him down in the

 8     basement.

 9                     MR. GORENCE:     That would be great.

10                     THE COURT:     And I will continue the

11     hearing -- I'm sorry?

12                     MR. STANFORD:     I was just going to say, Your

13     Honor, Special Agent Kempton notified me when we

14     stepped into the hallway that he's been advised

15     that Cibola will add VTC capabilities by next week,

16     possibly by Monday.

17                     THE COURT:     We have VTC capabilities right

18     now.        We've already handled a hearing.        But that's

19     between the Court and Cibola.             I'm not sure that

20     our VTC technology, especially if the defendant has

21     to also appear by VTC, would accommodate a third --

22                     MR. STANFORD:     Oh, got you, okay.

23                     THE COURT:     -- person from Kirtland Air

24 l Force Base VTC'ing in.

25                     MR. STANFORD:     Okay.


     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                        22



 1                     THE COURT:    My understanding is that the

 2     technology has to be able to communicate with each

 3     other, and so I don't know what Kirtland's VTC

 4     capabilities are.            I would suggest to you that you

 5     talk to the IT folks here in the courthouse, but we

 6     will be proceeding -- unless I am informed by the

 7     IT people here that we can bring a third party in,

 8     we will be proceeding with your witness who is in

 9     quarantine by phone.            Do you understand that?

10                     MR. STANFORD:    I do.

11                     THE COURT:    Okay.

12                     MR. STANFORD:    And that's fine with me, but

13     it's really important to me and everybody else --

14     if it's fine with him, it's fine with me.            He's

15     confined to quarters so he can't even go to

16     Kirtland and get what he needs.            So my hope is that

17     he'll have a computer and cell phone at home, and I

18     was hoping that there's a way for him to interface

19     with one of our various devices in here.            But it's

20     fine with me to do it telephonically if it's okay

21     with the Court.

22                     THE COURT:    Well, that's what the Court is

23     going to require unless there's some ability to

24 l bring him in by VTC, which we have so much that

25     we're having to deal with to try to accommodate it


     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                            23



 1     between the jail, that we're not going to be

 2     bending over backwards looking to bring in a third

 3     person.

 4                     MR. STANFORD:     Sure.

 5                     THE COURT:     Okay.     Now, Bob Gorence had

 6     mentioned that he may be able to proceed tomorrow.

 7     Shall we schedule this for tomorrow or shall we

 8     schedule it for Monday?

 9                     MR. STANFORD:     I'm available tomorrow.       I

10     was just -- Mr. Gorence and I were just discussing

11     having another afternoon setting so that certain --

12     because I know your morning dockets are crazy.

13                     THE COURT:     Well, if we proceed tomorrow it

14     will be by video conference.

15                     MR. GORENCE:     It's fine, Your Honor.     If I

16     get another hour right now or an hour and a half, I

17     think I'll be ready.             I will be ready tomorrow.          So

18     it's -- you pick.            It's either Thursday or Monday,

19     whatever is the Court's preference.

20                     THE COURT:     Do you think that, if you have

21     an hour now, you could be ready in an hour to

22     proceed with the hearing?

23                     MR. GORENCE:     At 4:30?

24 l                   THE COURT:     Uh-huh.

25                     MR. GORENCE:     Well, I don't want to put a


     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                            24



 1     clock on it.              I'm assuming -- I thought I would

 2     have the opportunity if he comes back.               He might

 3     not be back.              At least I'll be on by phone with

 4     him.        I'm not sure we'd finish in a half hour

 5     anyway.           I can almost guarantee --

 6                     THE COURT:      Well, we can go beyond 5:00.

 7                     MR. GORENCE:      I can't.

 8                     THE COURT:      Well, I talked to Mr. Kosar

 9     about making the transport later if we have to.                     My

10     preference is -- we have everyone here -- to get it

11     done today, and if that means we have to work past

12     5:00, so be it.             But if you're not able, then I

13     guess we won't do it.

14                     MR. GORENCE:      I could see if someone else

15     could pick up my daughter, but --

16                     THE COURT:      Okay.

17                     MR. GORENCE:      -- I would prefer doing it

18     tomorrow even if it's by video teleconference.                  I

19     don't know if you could get your other witness

20     ready by 4:30.

21                     MR. STANFORD:      He's just sitting in his

22     house, I think, with, you know, hand sanitizer

23     and --

24 l                   THE COURT:      How many witnesses do you have?

25                     MR. STANFORD:      Just the two.   And they're


     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                         25



 1     not going to testify extensively on the materials

 2     submitted as exhibits.             Those were more for the

 3     Court's edification of why these witnesses are

 4     going to make certain statements regarding an

 5     evaluation of Mr. Justice's dangerousness.

 6                     THE COURT:     Okay.   All right.   Well, let's

 7     not delay any longer.             Why don't you take Mr.

 8     Justice downstairs.             You're going to meet for the

 9     next hour, and you can notify us right away if we

10     can proceed this afternoon.

11                     MR. GORENCE:     Yes, Your Honor.

12                     THE COURT:     Otherwise, if we cannot, then I

13     will continue the hearing either to tomorrow or

14     Monday and -- but most likely Monday.               All right.

15                     COURT CLERK:     All rise.

16                     (Court in recess.)

17

18

19

20

21

22

23

24 l

25


     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
